Title: From George Washington to George Gilpin, 29 May 1788
From: Washington, George
To: Gilpin, George



[Mount Vernon, 29 May 1788]

My Nephew informs me that you propose to set off for Shenandoah tomorrow. Particular matters which I have on hand will prevent my doing of it till Saturday—possibly in the afternoon of that day, time enough to reach Mr. Fairfax’s. Early on Sunday I will call at the Great, & proceed to the Seneca Falls and if business should not require Mr. Smith to proceed before that time, I should be glad to meet him at the first place, but not otherwise.
It is my earnest wish that the meeting should be full—business requires it—& for that reason I hope Colo Fitzgerald will attend, and that the Maryland Members could be carried on. Barring accidents I will be at the place of Rendezvous by 10 o’clock on Monday.—Such papers as will be wanting be so good as to take with you, particularly the charges &c. against Stuart.
